DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
2. This application contains claims directed to the following patentably distinct species of the claimed invention:
A. The rs17440077 SNP alone, or the rs17440077 SNP in combination with a SNP in the CFH gene, a SNP in the C2 gene or a SNP in the CFB gene, or a combination thereof.

B. Consistent with the election in “A” above, the species are the rs17440077 SNP alone, or the rs17440077 SNP in combination with the rs4698775 SNP,  the rs1329428 SNP, the rs429608 SNP, the rs2230199 SNP, or the rs10737680  SNP, or a combination thereof.

The species are independent or distinct because the polymorphisms differ from one another by their structural identity. The SNPs occur in different genes and at different locations in the genes, consist of different nucleotide alterations and encode for different amino acid alterations and have different functional properties and effects. A reference teaching methods that detect the presence of one of the SNPs would not necessarily render obvious methods that detect the presence of one of the other SNPs. Similarly, a finding that methods that detect one of the SNPs is novel and unobvious over the prior art would not necessarily extend to a finding that method detect one of the other SNPs is also novel and unobvious over the prior art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic with respect to “A” above; claim 97 is generic with respect to the species in “B” above.
For example, Applicant may elect rs17440077 alone OR Applicant may elect the combination of the rs17440077 SNP and a SNP in the C2 gene OR Applicant may elect the combination of the rs17440077 SNP, a SNP in the CFH gene and a SNP in the C2 gene. If Applicant elects the rs17440077 SNP in combination with a SNP in the CFH gene, then Applicant should further elect either the rs10737680 SNP, or the rs1329428 SNP, or the combination of the rs10737680 SNP and rs1329428 SNP. If Applicant elects a combination of SNPs, then at least one independent claim must be presented that reads on the elected combination of SNPs. 
3. If Applicant elects a combination of SNPs, the following restriction applies:
This application contains claims directed to the following patentably distinct species of the claimed invention:
the species of the primers and probes recited in claim 96
The species are independent or distinct because the primers and probes differ from one another with respect to their chemical structure in that each primer and probe consists of a different nucleotide sequence, has a different melting temperature and different specificity of hybridization, and thereby each has a different biological activity and effect. A search of each of the nucleic acids is not co-extensive with one another and presents an undue burden to the Patent Office since each sequence must be searched separately in the sequence databases and patent and non-patent literature.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Currently, claims 87-95 and 97-102 are generic to the recited species.
Accordingly, Applicant is required to elect a specific primer pair and probe, or combination thereof selected from the primers and probes recited in claim 96.  This election must be commensurate with the above election of a gene or combination of genes and of a polymorphism or combination of polymorphisms. For example, if Applicant elects the combination of the rs17440077 and rs4699775, then Applicant may elect the combination of the forward primer of SEQ ID NO: 17, the reverse primer of SEQ ID NO: 19 and the probe of SEQ ID NO: 21 OR Applicant may elected the forward primer of SEQ ID NO:18, the reverse primer of SEQ ID NO: 20 and the probe of SEQ ID NO: 24.
4. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
5. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634